     Case 18-80370-JJG-13                    Doc 30        Filed 01/10/19          EOD 01/10/19 12:42:08         Pg 1 of 1


                                          UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF Southern Indiana

                                                        Minute Entry/Order
Hearing Information:
                         Debtor:   SANDRA KAY WILFORD
                  Case Number:     18-80370-JJG-13                      Chapter: 13

          Date / Time / Room:      THURSDAY, JANUARY 10, 2019 09:00 AM TH 131

         Bankruptcy Judge:         JEFFREY J. GRAHAM
               Courtroom Clerk:
                Reporter / ECR:    N/A                                                                                      0.00


Matter:
              Continued Hearing on Trustee's Motion to Dismiss Case with Objection filed by Debtor. [16], [18]
              R / M #:   0/ 0
              VACATED: Motion withdrawn 01/03/2019


Appearances:

        NONE


Proceedings:                                                                                                         1.00

        VACATED: Motion withdrawn 01/03/2019



IF COUNSEL HAS BEEN DIRECTED BY THE COURT TO SUBMIT AN ORDER BASED ON THE COURT'S RULING
OR THE PARTIES' AGREEMENT, THEN NO FURTHER NOTICE OR REMINDER WILL BE ISSUED. THE COURT
WILL NOT KEEP A CASE OPEN SOLELY BECAUSE THE ORDER WAS NOT SUBMITTED WITHIN THE TIME
PERIOD DIRECTED BY THE COURT. IN SUCH INSTANCE, A REOPENING FEE WILL APPLY.




Page 1 of 1                                                                                                      1/10/2019     11:17:27AM
